Citation Nr: 1426077	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  13-28 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 6, 2014, and greater than 70 percent since March 6, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that, in pertinent part, continued a 50 percent disability rating for the Veteran's service-connected PTSD.

During the pendency of this appeal, by rating action dated in March 2014, the RO determined that the Veteran's PTSD warranted an increased 70 percent disability rating, effective as of March 6, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, this issue remains in appellate status as captioned above.

The evidence of record suggests that the Veteran may not be employed as a result of his service-connected disability.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents contained in such file have been considered by the Board in adjudicating this claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.
REMAND

In the Veteran's October 2013 Appeal To Board Of Veterans' Appeals  (VA Form 9), he indicated that he wished to be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  As of this date, while the Veteran has a right to the requested hearing, he has not been provided with such hearing.  38 C.F.R. § 20.700(a) (2013).  As such, a remand is warranted so that he may be afforded the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

